        Case 2:19-cv-00726-GJF-SMV Document 35 Filed 02/26/21 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

TINA CRUZ,

         Plaintiff,

v.                                                                                  No. 19-cv-0726 GJF/SMV

JAMEAL LANDRUM, BRANDON ROYBAL,
and CITY OF LAS CRUCES,

         Defendants.

                        ORDER SETTING SETTLEMENT CONFERENCE

         THIS MATTER is before the Court pursuant to a telephonic status conference held on

February 26, 2021. To facilitate a final disposition of this case, a mandatory Settlement Conference

will be conducted in accordance with Rule 16(a)(5) of the Federal Rules of Civil Procedure. The

conference will be held on March 22, 2021, at 9:30 a.m. MDT via Zoom. All individuals

attending the Settlement Conference must familiarize themselves with Zoom prior to the

Settlement Conference.

         The parties or a designated representative, other than counsel of record, with final

settlement authority, must attend via Zoom. Counsel who will try the case must also attend via

Zoom. Those attending the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and during the

conference.1 See generally Hand v. Walnut Valley Sailing Club, No. 11-3228, 2012 WL 1111137

(10th Cir. Apr. 2, 2012) (unpublished) (affirming dismissal of case as sanction for violating


1
  This does not prohibit disclosures stipulated to by the parties, necessary in proceedings to determine the existence
of a binding settlement agreement, or as otherwise required by law.
       Case 2:19-cv-00726-GJF-SMV Document 35 Filed 02/26/21 Page 2 of 5




confidentiality of settlement conference). Counsel shall advise their clients regarding appropriate

attire for appearance in federal court.

        No later than March 1, 2021, Plaintiff2 shall serve on Defendant a letter setting forth at

least the following information: (a) a brief summary of the evidence and legal principles that

Plaintiff assert will allow it to establish liability; (b) a brief explanation of why damages or other

relief would be warranted; (c) an itemization of the principles supporting those damages; and (d) a

settlement demand.

        No later than March 8, 2021, Defendant shall serve on Plaintiff a letter that sets forth at

least the following information: (a) any points in Plaintiff’s letter with which the defense agrees;

(b) any points in Plaintiff’s letter with which the defense disagrees, with references to supporting

evidence and legal principles; and (c) a counteroffer.3 If a release is contemplated, defense counsel

shall include a proposed form of release with the letter.

        Each of these letters typically should be five pages or fewer, and counsel must ensure that

each party reads the opposing party’s letter before the Settlement Conference. If the case does not

settle, Plaintiff shall provide copies of these letters to the Court no later than 5:00 p.m. on

March 15, 2021. Otherwise, the letters will be kept confidential.

        It has been the Court’s experience that disagreement over special damages—e.g., past

medical expenses, lost wages, property damages—often presents an obstacle to settlement.

Therefore, if Plaintiff is claiming special damages, Plaintiff’s letter must itemize such special


2
  Herein, the terms “Plaintiff” and “Defendant” encompass both singular and plural meanings.
3
   If the parties have engaged in settlement negotiations, Plaintiff’s demand should be lower than Plaintiff’s most
recent demand, and Defendant’s counteroffer should be higher than Defendant’s most recent counteroffer.

                                                        2
       Case 2:19-cv-00726-GJF-SMV Document 35 Filed 02/26/21 Page 3 of 5




damages and state the exact dollar amount Plaintiff is claiming for each category. If Defendant

disagrees with the amount of special damages listed in Plaintiff’s letter, Defendant’s letter must

state the exact dollar amount Defendant believes to be correct for each category. In other words,

if Plaintiff claims $1,000 in lost wages, and Defendant believes the correct amount of lost wages

is $500, Defendant’s letter must clearly state that Plaintiff’s lost wages amount to $500. It is

insufficient simply to say, “Defendant disagrees that Plaintiff has $1,000 in lost wages.” If there

is a dispute over any item of special damages, counsel will be required to do two things. First, lead

trial counsel for Plaintiff and lead trial counsel for Defendant must meet (in person or

telephonically) prior to the settlement conference to try to resolve the dispute. Counsel are

specifically instructed to talk to each other; an exchange of emails or correspondence is

insufficient. Second, if the dispute cannot be resolved, lead trial counsel for Plaintiff and lead trial

counsel for Defendant will each bring with them to the settlement conference all documentation

supporting their position on special damages and will be prepared to personally argue their

position. This duty cannot be delegated to an associate, a party representative, or an insurance

representative. The Court will expect each lead trial counsel to be prepared to present his or her

case on special damages.

        No later than 5:00 p.m. on March 15, 2021, each party must provide the Court, in

confidence, a concise position statement (typically no more than ten pages) containing an analysis

of the strengths and weaknesses of its case and the names of the individuals who will be attending




                                                   3
       Case 2:19-cv-00726-GJF-SMV Document 35 Filed 02/26/21 Page 4 of 5




the conference and in what capacity. Position statements must be submitted to the Court by e-mail

at VidmarChambers@nmd.uscourts.gov.4

        No later than 5:00 p.m. on March 15, 2021, each party must provide the Court a list of the

names of the individuals who will be attending the Settlement Conference and in what capacity.

This list must include the e-mail addresses and phone numbers for each attorney attending

the Settlement Conference. The Court must receive this information in order to (1) send counsel

the Meeting ID and Password for the Zoom Settlement Conference, and (2) immediately

communicate with counsel during the Settlement Conference should there be technical

difficulties with Zoom. This list must be submitted to the Court by e-mail at

VidmarChambers@nmd.uscourts.gov.5

        Furthermore, if any party has in its possession any video or audio recording of the incident

upon which this action is based, that party must submit a copy of the recording to the Court no

later than 5:00 p.m. on March 15, 2021.

        The Settlement Conference will not be vacated or rescheduled except upon motion and for

good cause shown. Any motion to vacate or reschedule the Settlement Conference shall provide

the Court with sufficient notice to ensure that other matters may be scheduled in the time allotted

for the Settlement Conference.

        The Court may contact counsel ex parte prior to the Settlement Conference to discuss the

Settlement Conference.


4
  Each e-mail message and its attachments cannot exceed 45 MB. Data exceeding 45 MB should be submitted in
individual e-mail messages, each less than 45 MB.
5
   Each e-mail message and its attachments cannot exceed 45 MB. Data exceeding 45 MB should be submitted in
individual e-mail messages, each less than 45 MB.
                                                    4
      Case 2:19-cv-00726-GJF-SMV Document 35 Filed 02/26/21 Page 5 of 5




       IT IS THEREFORE ORDERED as follows:

Plaintiff’s letter and settlement demand
due to Defendant:                                     March 1, 2021

Defendant’s letter and counteroffer
due to Plaintiff:                                     March 8, 2021

Plaintiff provides copies of settlement letters
to the Court by:                                      5:00 p.m. on March 15, 2021

Parties’ confidential position statements
due to the Court:                                     5:00 p.m. on March 15, 2021

Settlement Conference:                                March 22, 2021, at 9:30 a.m. MDT

       IT IS SO ORDERED.


                                                      ______________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge




                                                  5
